Citation Nr: 0704270	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan which denied the veteran's claim 
for entitlement to service connection for PTSD.  

Procedural history

The veteran served on active duty in the United States Army 
from June 1967 to March 1971, including service in Vietnam 
from July 1968 to August 1969.

Service connection for PTSD was initially denied in an August 
1989 VA rating decision.  The initial denial of entitlement 
to service connection for PTSD was confirmed by the RO in an 
October 1989 rating action.  The veteran did not appeal 
either decision.

The veteran filed to reopen his previously-denied claim of 
entitlement to service connection for PTSD in April 1999.  An 
April 1999 rating decision did not reopen the veteran's 
previously-denied claim, as new and material evidence had not 
been submitted which corroborated his claimed in-service 
stressors.  This decision was upheld by the RO in a July 1999 
rating action upon the submission of additional evidence.

The instant appeal stems from the above-referenced December 
1999 rating action, which continued to deny the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran filed a notice of disagreement in regards to December 
1999 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and confirmed the RO's findings in a June 2002 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2002.

The veteran was scheduled to appear at a personal hearing in 
Washington, D.C. before a Veterans Law Judge in January 2003.  
The veteran subsequently cancelled the hearing and has not 
requested any further rescheduling.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn. 
See 38 C.F.R. § 20.704(d) (2006).

This case was remanded by the Board in October 2003 for 
additional evidentiary development, mainly in an attempt to 
verify the veteran's claimed stressors through the Center for 
Unit Records (CURR).  This was accomplished, and in August 
2006 the VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claim for entitlement to service connection for 
PTSD.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.

This appeal is REMANDED to the RO via the AMC.  


REMAND

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, it appears that the veteran has 
not been notified of the provisions of the VCAA, in 
particular the evidence necessary to substantiate his claim 
and which portion of the evidence is to be provided by him 
and which part VA would assist him in obtaining.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board is in agreement with the 
veteran's representative that adequate VCAA notice must be 
provided to the veteran in the instant case.  See the 
February 3, 2003 Written Brief Presentation, page 8.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

The Board notes the veteran has already been informed of the 
consequences of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), a recent decision of the United States Court of 
Appeals for Veterans Claims which concerns the VCAA, in the 
August 2006 supplemental statement of the case.  Accordingly, 
though it certainly would not adversely affect the veteran, 
it is not necessary to include a Dingess discussion in the 
VCAA notice provided to the veteran per the instructions of 
this REMAND.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the 
veteran and his representative 
with notice which complies with 
the requirements of the VCAA; 
specifically, VBA should inform 
the veteran of the evidentiary 
requirements necessary to satisfy 
his PTSD claim, what information 
and/or evidence the veteran is 
responsible for providing to VA 
in connection with his claims and 
what information is VA's 
responsibility to obtain.

2.  Then, based upon the 
evidentiary posture of the case, 
VBA should either readjudicate 
the issue of entitlement to 
service connection for PTSD or 
return the file to the Board.  If 
VBA readjudicates the claim, and 
if the benefit sought on appeal 
remains denied, VBA should 
provide the veteran with a 
supplemental statement of the 
case (SSOC) and allow an 
appropriate period of time for 
response.  The case should then 
be returned to the Board for 
further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



